Ao ~45B (Rev. 02/08/20-19) Judgmerit in a C~iminal Petty Case (Modified)                                                                    Page 1 ofl   \d-
                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November l, 1987)
                                  v.

                       Fredy Gonzalez-Gonzalez                                      Case Number: 3:19-mj-21627

                                                                                    Gerald T McFadden
                                                                                    Defendant's Attorney


REGISTRATION NO. 84653298

THE DEFENDANT:
 ISi pleaded guilty to count(s) _
                                1 of Complaint
                                  _ ___.o.__ _ _ _ _ _ _ _ _                               ~~-~~~--------




 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                 Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count( s)
                                                                              -----~-----------~-
 D Count(s)                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ~B.   TIME SERVED                               D                                         days

 ISi   Assessment: $10 WAIVED ISi Fine: WAIVED
 ISl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                                       F~t.E~:)
                   /
Received,~?'''\'.; )                     J
                                                        APR 1 6 2019
           /   DUi§!v-/
                                               CLER!(, U,8. e1r1TR~CT COURT
                                             SOUTHERN O:S TF.ICT OF CALlFORNI/\
                                             BY                            DEPUTY
                                                  ---··---~·--------




Clerk's Office Copy                                                                                                              3:19-mj-21627
